After consideration, the President delivered the opinion of the Court, to the following effect.
Shippen, President.
—The question is whether an estate for life can be taken in execution and delivered to the plaintiff, upon return of an inquest, that the profits are sufficient for paying the debt in seven years? On a fair construction of the act of Assembly, we do not think the Legislature intended, that an estate for life should be delivered to the plaintiff, in satisfaction of his debt. The general interest, and of consequence, the septennial value, are so precarious, that they could not have been in contemplation, in making a positive provision, that the estate should be delivered until the plaintiffs debt is paid. Besides, if the Legislature had no intended, a provision would surely, have been added, to supply any deficiency, in case of a failure of the estate, before the discharge of the debt; as, in another case, the same act especially provides, that, if the valuation of the land delivered to the plaintiff towards satisfaction of his debt shall fall short, he may have another execution against the defendant’s body, lands, or goods, for the residue.
We are, therefore, of opinion, that an estate for life taken in execution, may be sold, without holding an inquest on its value: And, consequently, that the inquest, in the present case, must be quashed.